DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/050,478 filed on 10/26/2020. 

Information Disclosure Statement
The information disclosure statement filed 10/26/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 3-4, 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 2015/0179611 A1). 
           Regarding claim 1, Lu discloses (in Figs. 8E and 8F) a power conversion apparatus comprising: a first power conversion circuit board [lower substrate 101] (See paragraph 0048) on which a first heat generating component [lower component 102] (See paragraph 0047) is mounted; a second power conversion circuit board [upper substrate 101] (See paragraph 0048) on which a second heat generating component [upper component 102] (See paragraph 0047) is mounted; a first heat dissipation member [lower heat-sink 125] that includes a mounting portion on which the first power conversion circuit board [lower substrate 101] (See paragraph 0048) is mounted and that dissipates heat of the first power conversion circuit board [lower substrate 101] (See paragraph 0048); and a second heat dissipation member [upper heat-sink 125] that includes a mounting portion on which the second power conversion circuit board [upper substrate 101] (See paragraph 0048) is mounted and that dissipates heat of the second power conversion circuit board [upper substrate 101] (See paragraph 0048), and the first heat dissipation member [lower heat-sink 125] and the second heat dissipation member [upper heat-sink 125] respectively include heat dissipation fins (The heat-sinks 125 have heat dissipation fins as shown in Figs. 8E and 8F) on the respective opposite sides to the mounting surfaces, wherein the first power conversion circuit board [lower substrate 101] and the second power conversion circuit board [upper substrate 101] are arranged opposite to each other with the heat dissipation fin of the first heat dissipation member [lower heat-sink 125] and the heat dissipation fin of the second heat dissipation member [upper heat-sink 125] arranged on the respective outer sides of the first and second power conversion circuit boards [bottom surface of lower 101 and top surface of upper 101; respectively].

           Regarding claim 2, Lu, as applied to claim 1, further discloses (in Figs. 8E and 8F) wherein the first heat dissipation member [lower heat-sink 125] comprises a heat receiving portion [body of lower heat-sink 125] arranged in thermal conduction [conductive patterns 103 and lower circuit patterned layer 105] (See paragraphs 0047 and 0048) with the second heat generating component [upper component 102] (See paragraph 0047).

            Regarding claim 5, Lu, as applied to claim 1, further discloses (in Figs. 8E and 8F) wherein the second heat generating component [upper component 102] (See paragraph 0047) is a coil including a winding wire and a magnetic core (See paragraph 0043: The conductive component 102 can be an inductor, which is an electronic component that has a coil including a winding wire and a magnetic core).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: LU et al. (US 2015/0146375 A1).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847